Exhibit 10.8


[FORM OF MONSTER WORLDWIDE, INC. RESTRICTED STOCK UNIT AWARD GRANT NOTICE FOR
JANUARY 7, 2015 AWARDS TO TIMOTHY T. YATES AND MARK C. STOEVER (ADJUSTED EBITDA
MARGIN TARGETS)]

Your Immediate Attention is Required
By clicking the “Accept” button associated with this Grant Notice in Charles
Schwab’s Equity Award Center, you are expressly agreeing to all of the terms and
conditions of this Grant Notice set forth below (including, without limitation,
the non-competition, non-solicitation, non-disparagement, inventions assignment
and confidentiality restrictions), intending to be legally bound.


As described in Section 20 of this Grant Notice, the deadline for accepting this
Grant Notice is 15 business days following the date of the email notifying you
of the availability of this Grant Notice in Charles Schwab’s Equity Awards
Center. If you do not accept this Grant Notice by that deadline (by clicking the
“Accept” button associated with this Grant Notice in Charles Schwab’s Equity
Award Center), then the grant of Restricted Stock Units evidenced by this Grant
Notice will be cancelled, and the Restricted Stock Units will be forfeited.







--------------------------------------------------------------------------------




MONSTER WORLDWIDE, INC.
RESTRICTED STOCK UNIT AWARD
GRANT NOTICE
MONSTER WORLDWIDE, INC., a Delaware corporation (the “Company”), hereby
notifies                    (the “Participant”) of a grant of Restricted Stock
Units (“RSUs”) by the Committee to the Participant on January 7, 2015 (the
“Grant Date”) pursuant to the Company’s 2008 Equity Incentive Plan, as amended
(the “Plan”), upon the terms and conditions set forth in this Grant Notice and
the Plan. Capitalized terms not otherwise defined herein shall have the same
meanings as in the Plan.
1.Grant of RSUs. Subject to the terms and conditions of this Grant Notice and
the Plan, the Participant has been granted            RSUs. The RSUs shall vest
and payment in respect of such RSUs shall be made, if at all, in accordance with
Section 2 hereof.
2.Vesting.
(a)Subject to the final sentence of this Section 2(a), 25% of the RSUs granted
to the Participant shall vest and payment in respect of such RSUs shall be made
in accordance with Section 2(g) each time the following conditions are
satisfied: (i) in any of the Company’s fiscal quarters beginning on or after
April 1, 2015 and ending on or before June 30, 2016, the Company achieves an
Adjusted EBITDA margin, as reported in its applicable earnings release and as
certified in writing by the Committee, equal to or exceeding the Adjusted EBITDA
margin target set forth for such fiscal quarter on Exhibit A to this Grant
Notice; and (ii) the Participant has remained in the continuous employment of
the Company or any of its Affiliates from the Grant Date through and including
the first anniversary of the last day of the applicable fiscal quarter.
Notwithstanding the foregoing or anything contained herein to the contrary, in
no event shall the Participant vest with respect to more than 100% of the RSUs
granted under this Grant Notice.
(b)In addition, subject to the final sentence of this Section 2(b), 100% of any
remaining unvested RSUs granted to the Participant shall vest and payment in
respect of such RSUs shall be made in accordance with Section 2(g) if the
following conditions are satisfied: (i) the Company achieves an Adjusted EBITDA
margin, as reported in its applicable earnings release and as certified in
writing by the Committee, equal to or exceeding 30% for two successive fiscal
quarters beginning on or after April 1, 2016 and ending on or before June 30,
2017; and (ii) the Participant has remained in the continuous employment of the
Company or any of its Affiliates from the Grant Date through and including the
first anniversary of the last day of the second such successive fiscal quarter.
Notwithstanding the foregoing or anything contained herein to the contrary, in
no event shall the Participant vest with respect to more than 100% of the RSUs
granted under this Grant Notice.
(c)As provided in Section 5 and except as otherwise provided in Section 2(d),
any portion of the RSUs that have not vested in accordance with Section 2(a) or
Section 2(b) on or prior to the date of the Participant’s termination of
employment shall immediately and automatically terminate and be forfeited in
their entirety as of such date. In addition, (i) if the 30% Adjusted EBITDA
margin target described in Section 2(b)(i) above has not been achieved as of the
fiscal quarter ending on June 30, 2017, then all unvested RSUs shall immediately
and

1



--------------------------------------------------------------------------------




automatically terminate and be forfeited in their entirety as of June 30, 2017
and (ii) if (a) the 30% Adjusted EBITDA margin target described in Section
2(b)(i) above has not been achieved for any two successive fiscal quarters
beginning on or after April 1, 2016 and ending on or before March 31, 2017 and
(b) the Adjusted EBITDA margin, as reported in the Company’s applicable margin
release for the fiscal quarter ending March 31, 2017 is less than 30%, then all
unvested RSUs shall immediately and automatically terminate and be forfeited in
their entirety as of March 31, 2017.
(d)In the event that during the period of the Participant’s employment with the
Company or one of its Affiliates after the Grant Date:
(i)
the Participant dies, or

(ii)
the Participant is terminated by the Company or one of its Affiliates due to
Disability

(such events are collectively referred to as “Acceleration Events”), then all
outstanding unvested RSUs shall immediately vest and be payable as of the date
of the applicable Acceleration Event, subject to Section 2(f) below.
(e)In the event that during the period of the Participant’s employment with the
Company or one of its Affiliates after the Grant Date a Change in Control shall
occur, then all outstanding unvested RSUs that have not been forfeited prior to
the date of such Change in Control shall vest and be payable on the date of such
Change in Control.
(f)In the event that any calendar date on which vesting is purportedly scheduled
pursuant to the terms of Sections 2(a), 2(b), 2(d) or 2(e) above is not a
Business Day (as defined below), the vesting shall automatically be delayed
until the first Business Day following that calendar date. “Business Day” means
a date on which commercial banks in New York, New York are open for general
business.
(g)Within 30 days following the applicable RSU Vesting Date, the Company shall
cause the Participant’s account with the third party administering the Company’s
equity awards programs (currently Charles Schwab) (the “Administrator”) to be
credited with one share of Common Stock with respect to each whole RSU that
vests on such date, subject to Sections 3 and 9 below. Upon the crediting of
such shares to such account, all obligations of the Company with respect to each
such RSU shall be deemed satisfied in full. It is a condition to the Company’s
obligation to credit any shares of Common Stock to the Participant pursuant to
this Grant Notice that the Participant shall have opened an account with the
Administrator.
3.Certain Changes; Rights as a Stockholder. The number and class of shares of
Common Stock or other securities which are distributable to the Participant with
respect to any RSU covered by this Grant Notice shall be adjusted
proportionately or as otherwise appropriate to reflect any increase or decrease
in the number of issued shares of Common Stock resulting from a stock split,
spin-off, split-off, split-up, recapitalization, capital reorganization,
reclassification of shares of Common Stock, merger or consolidation, or any like
capital

2



--------------------------------------------------------------------------------




adjustment, or the payment of any stock dividend, and/or to reflect a change in
the character or class of shares covered by the Plan arising from a readjustment
or recapitalization of the Company’s capital stock, in each case as determined
by the Committee. The Participant shall not have any rights to cash dividends,
voting rights or other rights of a stockholder with respect to the RSUs covered
by this Grant Notice until the Company delivers Common Stock to the
Participant’s account in accordance with Section 2(g).
4.Definitions. The following terms shall have the following meaning:
(a)    “Business” means the business of (i) connecting employers and people
searching for career opportunities using the Internet; (ii) offering online
recruitment advertising and/or job posting targeted to careers or vocations; or
(iii) providing software or automation which is specifically and primarily
designed for use in and specifically and primarily marketed to businesses
engaged in an activity listed in (i) or (ii), above.
(b)    “Disability” or “Disabled” means, notwithstanding any definition in the
Plan, that, in the determination of the Committee, the Participant is both (i)
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months and (ii) (x) in case the Participant is eligible for the long term
disability program offered to United States-based employees by the Company or
its Affiliates, the Participant has actually received long term disability
benefits for no less than 9 months or (y) in case the Participant is not
eligible for such long term disability program solely by virtue of not being
based in the United States, the Participant would have been eligible to receive
long term disability benefits for no less than 9 months but for the Participant
not being based in the United States. For purposes of Section 2(d) above, it is
understood that the Disability shall be deemed to be incurred on the last day of
the 9-month period contemplated in clause (ii) of the immediately preceding
sentence. In the event the Participant has met the condition set forth in clause
(i) of the first sentence of this definition but does not satisfy the condition
set forth in clause (ii) of this definition solely by reason of the
Participant’s death, then the provisions of such clause (ii) shall be deemed to
have been satisfied and for purposes of Section 2(d) above the Disability shall
be deemed to be incurred on the date of such death.
(c)    “RSU Vesting Date” means the date on which all applicable vesting
requirements under Sections 2(a), (b), (d) or (e) (as applicable) for the
applicable RSU have been satisfied.
5.No Employment Rights; Termination of Employment. Nothing in this Grant Notice
shall give the Participant any right to continue in the employment of the
Company or any Affiliate, or to interfere in any way with the right of the
Company or any Affiliate to terminate the employment of the Participant. Except
as otherwise expressly provided in Section 2(d) hereof, RSUs that are not vested
as of the date the Participant’s employment with the Company and its Affiliates
terminates or ceases for any reason or no reason, whether voluntary or
involuntary (including, without limitation, termination or cessation of
employment with or without cause or arising out of or in connection with a
reduction in force, sale or shutdown of certain operations, or otherwise), shall
immediately and automatically terminate and be forfeited in their entirety,
provided, however, that only for purposes of this Grant Notice the Participant’s

3



--------------------------------------------------------------------------------




employment shall not be deemed terminated solely by virtue of the Participant’s
voluntary cessation of employment in circumstances that the Committee determines
are reasonably likely to result in a Disability for so long as the Committee
determines that the Participant continues to satisfy the conditions that would
ultimately lead to the Committee’s determination that the Participant has
incurred a Disability.
6.Plan Provisions. The provisions of the Plan shall govern, and if or to the
extent that there are inconsistencies between those provisions and the
provisions hereof, the provisions of the Plan shall govern. A copy of the Plan
is available on the Company’s global Intranet Web site, currently located at
http://insideworldwide.com.
7.Clawback. Upon the occurrence of a “Forfeiture Event” (as defined below), as
determined by the Company, the Participant shall forfeit all outstanding,
unvested RSUs, and with respect to any shares of Common Stock acquired upon the
settlement of the RSUs that are held by the Participant or that have been
disposed of by the Participant (and/or any trust, or family partnership or other
entity benefitting or controlled by the Participant), the Participant shall,
within 10 days after written demand therefore, either cause such shares of
Common Stock to be returned to the Company for no consideration or pay to the
Company, with respect to each share of Common Stock so disposed, an amount equal
to the gross amount received by such Participant (and/or such trust or family
partnership or other entity) upon such disposition. For purposes of this Section
7, a “Forfeiture Event” shall mean (i) the Participant’s material breach of any
of the restrictive covenants set forth in Section 8 hereof, (ii) the
Participant’s willful misconduct or gross negligence in the performance of his
duties to the Company and/or its Affiliates, (iii) the Participant’s intentional
commission at any time in the performance of his duties to the Company and/or
its Affiliates of any act of fraud, embezzlement or misappropriation of Company
and/or any of its Affiliates’ property and/or (iv) the Participant’s (A) failure
or refusal to reasonably cooperate with any governmental/regulatory authority
having jurisdiction over the Participant and the Company, (B) willful failure or
refusal to attempt in good faith to carry out, or comply with, in any material
respect any lawful and reasonable written directive of the Board, the Company’s
Chief Executive Officer or the Participant’s supervisor or (C) willful material
violation of the Company’s Code of Business Conduct and Ethics. The Company’s
rights under this Section 7 shall be in addition to any other rights of
recoupment or similar rights that the Company may have pursuant to the Plan or
otherwise, including without limitation pursuant to Section 11 of the Plan.
8.Restrictive Covenants and Other Agreements. In consideration for the grant of
the RSUs and the Participant’s continued employment with the Company or any of
its Affiliates, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Participant hereby agrees to
the restrictive covenants and other agreements set forth in this Section 8. The
Participant acknowledges and agrees that the restrictions contained in this
Section 8 are critical and necessary to protect the Company’s and its
Affiliates’ legitimate business interests and good will (including the
protection of Confidential Information (as defined below)); are reasonably drawn
to this end as to duration, place, and scope; are not unduly burdensome; are not
injurious to the public interest; are supported by adequate

4



--------------------------------------------------------------------------------




consideration; and that his agreement to abide by such restrictions is made in
order to induce the Company to offer the Participant the RSUs.
(a)Confidential Information.
(i)The Participant acknowledges and agrees that all information, whether or not
in writing, concerning the Company’s and/or its Affiliates’ business,
technology, business relationships or financial affairs which the Company and
its Affiliates have not released to the general public, including but not
limited to the identity of the clients, customers, suppliers, employees and
consultants of the Company and its Affiliates, all information concerning the
projects, products, program and marketing plans of the Company and its
Affiliates, and all pricing and cost information, financial information,
methodologies, know-how, processes, practices, approaches, projections,
forecasts, formats, systems, data gathering methods and/or strategies of the
Company and its Affiliates, irrespective of whether such information constitutes
a trade secret under any applicable law (collectively, “Confidential
Information”) is and will be the exclusive property of the Company and its
Affiliates. Except in the good faith performance of the Participant’s duties as
an employee of the Company or any of its Affiliates, the Participant shall not
at any time while employed by the Company or any of its Affiliates, or any time
thereafter, without the prior express written consent of the Company, directly
or indirectly divulge, disclose, use or make available or accessible any
Confidential Information to any person, firm, partnership, corporation, trust or
any other entity or third party. In addition, the Participant shall not create
any derivative work or other product based on or resulting from any Confidential
Information (except in the good faith performance of his duties as an employee
of the Company or any of its Affiliates). The Participant recognizes that all of
the documents and other tangible items which contain any Confidential
Information are the Company’s and its Affiliates’ property exclusively,
including those documents and items which the Participant may have developed or
contributed to developing while in the Company’s or any of its Affiliates’
employ, whether or not developed during regular working hours or on the
Company’s or any of its Affiliates’ premises.
(ii)The Participant shall not take any action (or engage in any omission) that
would reduce the value of the Confidential Information to the Company or any of
its Affiliates. The Participant shall return to the Company’s designee, no later
than the effective date of the termination of his employment for any reason, and
without retaining any copies, all property of the Company and its Affiliates,
including but not limited to all notes or excerpts thereof, memoranda, computer
disks or other media, computer programs, diaries, notes, records, data, customer
or client lists, marketing plans and strategies, and any other documents
consisting of or containing Confidential Information, that is in the
Participant’s actual or constructive possession or which is subject to his
control at such time.
(b)Intellectual Property/Assignment of Inventions.
(i)    The Participant acknowledges and agrees that all ideas, inventions,
copyrightable or patentable works, improvements, innovations, techniques,
designs, methods, developments, products, services, technologies, writings,
discoveries and the like (hereafter “Intellectual Property”) that the
Participant makes, conceives, reduces to practice or develops, in

5



--------------------------------------------------------------------------------




whole or in part, either alone or jointly with others, in connection with the
Participant’s employment with the Company or any of its Affiliates or with the
use of any of the Company’s or any of its Affiliates’ resources, shall be
considered “works made for hire” and shall be the sole property of the Company
or such Affiliate to the maximum extent permitted by law and that the Company or
such Affiliate shall be the sole owner of all rights in connection therewith.
The Participant shall promptly and fully disclose all such Intellectual Property
to the Company and hereby irrevocably assigns, transfers and conveys, to the
maximum extent permitted by applicable law, all right, title and interest
therein (including rights under patent, copyright, trademark, trade secret,
unfair competition and related laws) to the Company or such Affiliate to the
extent ownership of any such rights does not vest originally in the Company or
such Affiliate.
(ii)    The Participant acknowledges that he has conveyed and assigned, and
hereby does convey and assign, to the Company (or, at the Company’s request, any
of its Affiliates), for good and sufficient consideration, the entire right,
title and interest, including any and all copyright, trademark and patent rights
therein or relating thereto, in and to any Intellectual Property, whether or not
patentable or copyrightable, that the Participant made, conceived, or reduced to
practice, either solely or jointly with others, during the period of the
Participant’s employment prior to the date hereof.
(iii)    The Participant further agrees to, at the Company’s request and expense
(but without additional compensation to the Participant), assist the Company or
its designee in obtaining any patents and copyrights relating to any
Intellectual Property described above and shall execute all documents and do all
things necessary to obtain patents, copyrights, trademarks and trade names or to
otherwise vest the Company (or its designee) with full and exclusive title
thereto, and protect the same against infringement by others. If the Company is
unable for any reason to secure the Participant’s signature on any document for
this purpose, then the Participant hereby irrevocably designates and appoints
the Company and its duly authorized officers and agents as the Participant’s
agent and attorney in fact, to act for and in the Participant’s behalf and stead
to execute any documents and to do all other lawfully permitted acts in
connection with the foregoing.
(c)Non-Competition. The Participant acknowledges and recognizes the highly
competitive nature of the Business, the valuable Confidential Information to
which the Participant has had and will continue to have access, and the customer
goodwill associated with the ongoing business of the Company. Accordingly, the
Participant agrees that during the period the Participant is employed by the
Company or any of its Affiliates and for a period of twelve (12) months
following the termination of the Participant’s employment for any reason, the
Participant will not, anywhere in the world, directly or indirectly, alone or in
conjunction with any other person or entity: (i) engage in any business for
Participant’s own account that competes with the Business; (ii) enter the employ
of, or render any services, whether as employee, consultant, independent
contractor or otherwise, to any person or entity engaged in any business that
competes with the Business; or (iii) acquire a financial interest in, or
otherwise become involved with, any person or entity engaged in any business
that competes with the Business, as an individual, partner, shareholder,
officer, director, principal, agent, trustee, or consultant. Notwithstanding
anything to the contrary in this Grant Notice, the Participant may

6



--------------------------------------------------------------------------------




directly or indirectly own, solely as a passive investment, securities of any
person or entity that competes with or is engaged in a business similar to the
Business that are publicly traded on a national or regional stock exchange or on
the over-the-counter market if the Participant (i) is not a controlling person
of, or a member of a group which controls, such person or entity and (ii) does
not, directly or indirectly, own five percent (5%) or more of any class of
securities of such person or entity.
(d)Client Non-Solicitation. During the period the Participant is employed by the
Company or any of its Affiliates and for a period of twelve (12) months
following the termination of the Participant’s employment for any reason, the
Participant agrees that he will not, directly or indirectly: (i) call on,
solicit, or perform services for any client to whom the Company or any of its
Affiliates provided services at any time during the twelve (12) months
immediately prior to the Participant’s termination of employment or any
prospective client to whom the Company or any of its Affiliates had made a
presentation at any time during the twelve (12) months immediately prior to the
Participant’s termination of employment, for purposes related to competing with
the Business; (ii) otherwise interfere with or attempt to interfere with
business relationships established between the Company or any of its Affiliates
and their respective clients or prospective clients; or (iii) assist or
encourage any other person in carrying out the foregoing.
(e)Employee Non-Solicitation. During the period of time the Participant
continues to be employed by the Company or any of its Affiliates, and for a
period of twelve (12) months following the termination of the Participant’s
employment for any reason, the Participant agrees that he will not (directly or
indirectly, for himself/herself or on behalf of or in conjunction with any other
person, company, partnership, corporation, business, group or other entity)
employ, hire, solicit, recruit or assist in the solicitation or recruitment of
any person who is then employed or engaged as an employee, consultant, or
independent contractor by the Company or any of its Affiliates or encourage any
employee, consultant or independent contractor of the Company or any of its
Affiliates to leave the employment of or cease to perform services for the
Company or any of its Affiliates.
(f)Non-Disparagement. The Participant agrees that he will not at any time,
whether orally or in writing, make any false, defamatory or disparaging
statements about the Company, its Affiliates, the officers or directors of the
Company or its Affiliates, or the business, products or services of the Company
or its Affiliates, that are reasonably likely to cause damage to the Company,
its Affiliates or the officers or directors of the Company or its Affiliates.
Nothing in this Section 8(f) shall limit the ability of the Participant to
provide truthful testimony as required by law or any judicial or administrative
process.
(g)Cooperation Following Employment. The Participant agrees to cooperate with
the Company and its Affiliates following the termination of the Participant’s
employment for any reason by making himself/herself reasonably available to
testify on behalf of the Company and its Affiliates in any action, suit, or
proceeding, whether civil, criminal, administrative, or investigative, and to
assist the Company and its Affiliates in any such action, suit, or proceeding,
by providing information and meeting and consulting with the Company’s

7



--------------------------------------------------------------------------------




and its Affiliates’ representatives or counsel as requested; provided, however
that such cooperation or participation does not materially interfere with the
Participant’s then current professional activities. The Company agrees to
reimburse the Participant, on an after-tax basis, for all expenses actually
incurred in connection with his provision of testimony or assistance.
(h)Forfeiture of Severance and Other Payments in Event of Breach. The
Participant acknowledges and agrees that no severance, awards or other payments
to the Participant pursuant to this Grant Notice or any other agreement with or
plan, program, policy or practice of the Company or any of its Affiliates,
including but not limited to any employment agreement or restricted stock unit
agreement between the Participant and the Company or any of its Affiliates,
shall be due or payable to the Participant on or following the date that the
Participant first breaches any provision(s) of this Section 8. The Participant
acknowledges and agrees that the rights and remedies of the Company and its
Affiliates under this Section 8(h) shall be in addition to, and shall in no way
limit, any and all other rights and remedies to which the Company and its
Affiliates are entitled under applicable law.
(i)Equitable Relief and Intended Third Party Beneficiaries. The Participant
acknowledges and agrees that the Company’s and its Affiliates’ remedies at law
for a breach or threatened breach of any of the provisions of this Section 8
would be inadequate and any such breach would cause irreparable harm, and, in
recognition of this fact, the Participant agrees that, in the event of such a
breach or threatened breach, in addition to any remedies at law, the Company and
its Affiliates, without posting any bond (to the extent permitted by applicable
law), shall be entitled to obtain equitable relief in any state or Federal court
of or in the State of New York in the form of specific performance, temporary
restraining order, temporary, preliminary or permanent injunction or any other
equitable remedy which may then be available. Each Affiliate of the Company is
an intended third party beneficiary of this Section 8 and may enforce its terms
as if it was a party hereto.
(j)Court Modification. It is expressly understood and agreed that although the
Participant and the Company consider the restrictions contained in this Section
8 to be reasonable, if a judicial determination is made by a court of competent
jurisdiction that the time period or geographic scope or any other restriction
contained in this Section 8 is invalid or unenforceable for any reason, the
provisions of this Section 8 shall not be rendered void but shall be deemed
reformed or modified only to the extent necessary to render them valid and
enforceable in all respects. Alternatively, if any court of competent
jurisdiction finds that any restriction contained in this Section 8 is
unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.
(k)Tolling During Periods of Breach. The Participant acknowledges and agrees
that the Participant’s obligations under Sections 8(c), (d) and (e) shall be
tolled during any period that the Participant is in breach of any of the
obligations under Sections 8(c), (d) and/or (e) so that the Company and its
Affiliates are provided with the full benefit of the restrictive periods set
forth therein (i.e., any period during which the Participant is in breach of any
of the

8



--------------------------------------------------------------------------------




obligations under Sections 8(c), (d) and/or (e) will not count toward the
12-month post-employment restrictive periods set forth in Sections 8(c), (d)
and/or (e)).
(l)Survival of Covenants. The restrictive covenants and other obligations set
forth in this Section 8 shall survive any change in the Participant’s
compensation, position, title, and duties and/or the termination of the
Participant’s employment.
(m)No Arbitration of Claims. Notwithstanding the terms of this Grant Notice or
any other agreement between the Participant and the Company or any of its
Affiliates to the contrary, neither the Participant nor the Company or any of
its Affiliates shall have the right to compel resolution of any claim arising
under this Section 8 through arbitration or any other non judicial process.
(n)Other Agreements. The restrictive covenants and other obligations on the part
of the Participant set forth in this Section 8 shall be construed independent of
any other agreement which the Company or any of its Affiliates and the
Participant may have, and the existence of any claim or cause of action by the
Participant against the Company or any of its Affiliates, whether predicated
upon a provision of this Section 8 or otherwise, shall not constitute a defense
to the enforcement by the Company or any of its Affiliates of any covenant or
restriction in this Section 8. In addition, any restrictive covenants and other
similar obligations of the Participant contained in any other agreement between
the Company or any of its Affiliates and the Participant remain in full force
and effect in accordance with their terms, and shall not be superseded or
otherwise affected by this Grant Notice.
9.Withholding. In the event that prior to any applicable RSU Vesting Date
hereunder the Participant has not provided the Company with notice (which may be
by written notice or by an election made via the website operated by the
Administrator) (the “Payment Notice”) to the effect that the Participant will
provide the Company (or the Administrator on the Company’s behalf) payment of
the amount, if any, deemed necessary by the Company in its reasonable discretion
to enable the Company and its Affiliates to satisfy the minimum federal, foreign
or other tax withholding or similar obligations of the Company and its
Affiliates with respect to the vesting and/or settlement of such RSUs on such
RSU Vesting Date (and/or any other items which may be distributable to the
Participant on the RSU Vesting Date pursuant to Section 3 hereof), or in the
event the Participant provides the Payment Notice but does not deliver payment
of the appropriate amount to the Company (or the Administrator on the Company’s
behalf) by such RSU Vesting Date, then the Company shall satisfy the minimum
federal, foreign or other tax withholding or similar obligation of the Company
and its Affiliates with respect to such vesting and/or settlement by withholding
the number of whole shares of Common Stock (on and valued as of the RSU Vesting
Date) (and/or other items which may be distributable or creditable to the
Participant on the RSU Vesting Date pursuant to Section 3 hereof) sufficient to
satisfy such minimum withholding and other obligations.
10.Notices. All notices or other communications to be given or delivered in
connection with this Grant Notice shall be either in electronic format or in
writing and shall be deemed to have been properly served if delivered
electronically, personally, by courier, or by certified or registered mail,
return receipt requested and first class postage prepaid, in the case of

9



--------------------------------------------------------------------------------




notices to the Company, to the attention of Human Resources, at the Company’s
offices at 133 Boston Post Road, Weston, MA 02493 and in the case of notices to
the Participant, to the Participant’s last known address (as noted in the
Participant’s personnel file) or such other addresses (including any electronic
email addresses) as the recipient party has specified by prior notice to the
sending party. All such notices and communications shall be deemed received upon
the actual delivery thereof in accordance with the foregoing.
11.Binding Effect; Headings; Status. This Grant Notice shall be binding upon and
shall inure to the benefit of the Company, the Participant and their respective
successors and permitted assigns. The subject headings of Sections are included
for the purpose of convenience only and shall not affect the construction or
interpretation of any of the provisions of this Grant Notice. The Participant’s
rights under this Grant Notice, including, without limitation, rights to RSUs,
shall at all times that such rights exist represent a general obligation of the
Company. The Participant shall be a general creditor of the Company with respect
thereto and shall not have a secured or preferred position with respect thereto.
Nothing in this Grant Notice or the Plan shall be deemed to create an escrow,
trust, custodial account or fiduciary relationship of any kind.
12.Non-Assignability, Etc. The Participant’s rights and obligations under this
Grant Notice, including, without limitation, rights to RSUs, are not assignable
or transferable except upon the Participant’s death to a beneficiary designated
by the Participant in a written beneficiary designation filed with the Company
or, if no duly designated beneficiary shall survive the Participant, pursuant to
the Participant’s will and/or by the laws of descent and distribution. Any and
all such rights and obligations shall not be subject to anticipation,
alienation, sale, transfer, encumbrance except as otherwise expressly permitted
herein. This Grant Notice will bind and inure to the benefit of and be
enforceable by the Participant, the Company, the Company’s successors and
assigns and the Participant’s estate, heirs and legal representatives (as
applicable).
13.Securities Laws; Insider Trading. The Committee may from time to time impose
any conditions on the RSUs and shares of Common Stock as it deems necessary or
advisable to ensure that the Plan, this Grant Notice and the issuance and resale
of any securities comply with all applicable securities laws, including without
limitation the Securities Act and Rule 16b-3 under the Exchange Act. Such
conditions may include, among other things, the requirement that certificates
for shares of Common Stock to be issued to the Participant hereunder contain a
restrictive legend in such form and substance as may be determined by the
Committee. Without limiting the foregoing, it is understood that Affiliates of
the Company may resell Common Stock only pursuant to an effective registration
statement under the Securities Act, pursuant to Rule 144 under the Securities
Act, or pursuant to another exemption from registration under the Securities
Act. The Participant understands and agrees that any and all transactions
involving shares of Common Stock or other securities of the Company must comply
with applicable laws, rules, regulations and policies, including but not limited
to the Company’s policy regarding insider trading, which policy, among other
things, prohibits transactions involving shares of Common Stock or other
securities of the Company by individuals who have material non-public
information relating to the Company.

10



--------------------------------------------------------------------------------




14.General. This Grant Notice shall be deemed to be an Award Agreement as
defined in the Plan. Except as otherwise provided in Section 8(n), this Grant
Notice constitutes the entire understanding of the legal obligations between the
parties with respect to the subject matter hereof and controls and supersedes
any prior understandings, agreements or representations by or between the
parties, written or oral with respect to its subject matter, including but not
limited to the provisions of any and all employment agreements, term sheets and
offer letters (except for terms contained in any binding, written employment
agreement providing for acceleration or other enhancement to restricted stock
units upon the occurrence of specified events). The Participant has not relied
on any representation not set forth in this Grant Notice.
15.Governing Law; Disputes; WAIVER OF JURY TRIAL. This Grant Notice shall be
governed by and construed under the substantive laws of the State of New York,
without regard to the choice of law principles of any forum. Except as otherwise
provided in Sections 8(i) and 8(j) hereof, in the event that any dispute arises
between the Company and the Participant regarding or relating to this Grant
Notice or the RSUs, AND IN LIEU OF LITIGATION AND A TRIAL BY JURY, the parties
consent to resolve such dispute through mandatory arbitration in New York City
under the then prevailing rules of the Judicial Arbitration and Mediation
Services (“JAMS”), before a single arbitrator mutually agreed to by the parties,
or, if an arbitrator has not been agreed upon by the 60th day of the demand for
arbitration by either party, appointed by JAMS. The parties hereby consent to
the entry of judgment upon award rendered by the arbitrator in any court of
competent jurisdiction. The parties acknowledge and agree that, in connection
with any such arbitration and regardless of outcome, (a) each party shall pay
all of its own costs and expenses, including without limitation its own legal
fees and expenses, and (b) joint expenses shall be borne equally among the
parties. Notwithstanding the foregoing, the arbitrator may cause the losing
party to pay to the winning party (each as determined by the arbitrator
consistent with its decision on the merits of the arbitration) an amount equal
to any reasonable out-of-pocket costs and expenses incurred by the winning party
with respect to such arbitration (as may be equitably determined by the
arbitrator).
16.Severability. If any provision of this Grant Notice as applied to any other
provision of this Grant Notice or to any circumstance is adjudged by a court to
be invalid or unenforceable, that provision will in no way affect any other
provision of this Grant Notice, the application of that provision under any
other circumstance, or the validity or enforceability of this Grant Notice.
17.Section 409A. This Grant Notice and the grant of the RSUs hereunder are
intended to comply with Section 409A of the Code or an exemption thereunder and
shall be construed and interpreted in a manner that is consistent therewith.
Notwithstanding the foregoing, the Company makes no representations that the
payments and benefits provided under this Agreement comply with Section 409A of
the Code, and in no event shall any of the Company, its Affiliates or their
respective directors, officers, employees or advisors be held liable for any
taxes, interest or other amounts owed by the Participant as a result of the
application of Section 409A of the Code.

11



--------------------------------------------------------------------------------




18.Amendment. This Grant Notice may be unilaterally amended by the Company
without the Participant’s consent as provided in the Plan or to conform the
Grant Notice to any changes required by the Administrator or as a result of the
change of Administrator.
19.Acknowledgements. The Participant acknowledges that he has carefully reviewed
this Grant Notice, that he has had an opportunity to consult with counsel of his
choice, that he has entered into this Grant Notice freely and voluntarily and
without reliance on any promises not expressly contained herein, that he has
been afforded an adequate time to review carefully the terms hereof, and that
this Grant Notice will not be deemed void or voidable by claims of duress,
deception, mistake of fact, or otherwise. The principle of construction whereby
all ambiguities are to be construed against the drafter will not be employed in
the interpretation of this Grant Notice.
20.Deadline for Acceptance of Grant Notice. The deadline for accepting this
Grant Notice is 15 Business Days following the date of the email notifying the
Participant of the availability of this Grant Notice on the website of the
Administrator; if the Participant does not accept this Grant Notice by such
deadline (by clicking the “Accept” button associated with this Grant Notice on
the website of the Administrator), then the grant of RSUs evidenced by this
Grant Notice will be cancelled, and the RSUs will be forfeited.

12



--------------------------------------------------------------------------------




Exhibit A
QUARTER ENDING
ADJUSTED EBITDA MARGIN TARGET
June 30, 2015
15%
September 30, 2015
17%
December 31, 2015
19%
March 31, 2016
23%
June 30, 2016
30%





